Per Curiam.

The order appealed from must be affirmed. It does not appear that said order in anywise prevented plaintiff from, continuing the action brought by him. He is a pauper just as all infants are paupers who have no estate, real or personal, given them or bequeathed or inherited by them. It surely was not the intention of the statute referred to to declare all infants paupers except those just referred to, but was calculated to enable infants to carry on litigations without costs to themselves if they could not do so in the usual way. In this instance, we believe that the Special Term justice was right in declaring this was not such a case. The order appealed from is affirmed, with costs.
Present: Fitzsimons, Ch. J., O’Dwyer and Olcott, JJ.
Order affirmed, with costs.